ON MOTION FOR REHEARING.
Broyles, C. J.
1. It is insisted by counsel for movant in the first ground of the motion for a rehearing that the testimony of certain witnesses for the railroad company showed that there was no causal connection between the alleged negligence of the company and the injuries sued for, and that such testimony was not rebutted nor contradicted by any other evidence adduced, and, therefore, was controlling on the question. We can not agree with this contention.
Much of the testimony referred to was opinionative, and while the testimony of those witnesses may not have been expressly and directly contradicted by any other witness, yet there were certain physical facts and other circumstances, and the direct testimony of other witnesses, that amounted to a denial of the testimony of the defendant’s witnesses and was sufficient to authorize the jury to find that there'was a causal connection between the defendant’s negligence and the plaintiff’s injuries. Moreover, while it is well settled that a jury can not legally arbitrarily disregard the testimony of a witness on account of his employment by a defendant railroad company, yet “it has never been held, and never can be held, that it is not within the power of a jury, after considering testimony of a particular witness, to disbelieve it, either from his appearance or his demeanor or manner upon the stand, or from the inherent nature of the facts testified to by him, although it be unconiradicted (italics ours.)” Haverty Furniture Co. v. Calhoun, 15 Ga. App. 620, 621 (84 S. E. 138).
2. The remaining grounds of the motion show no cause for a rehearing of the case.

Rehearing denied.


Luke and Bloodworth, JJ., concur.